                 Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 1 of 36




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                  Case No. 6:21-cv-0809


                v.                                         JURY TRIAL DEMANDED


     WALGREENS BOOTS ALLIANCE,
     INC.

                Defendant


                     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against Walgreens Boots Alliance, Inc. (“Walgreens” or “Defendant”), and alleges, On

information and belief, as follows:

                                             THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      On information and belief, Walgreens is a domestic corporation organized and existing under the

        laws of Delaware, with a principal place of business located at 108 Wilmot Road, Deerfield,

        Illinois 60015. Walgreens may be served through its registered agent in the State of Texas at CT

        Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136. On information and

        belief, Walgreens sells and offers to sell products and services throughout the State of Texas,

        including in this judicial District, and introduces services via infringing systems into the stream


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               1
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 2 of 36




     of commerce knowing and intending that they would be extensively used in the State of Texas

     and in this judicial District. On information and belief, Walgreens specifically targets customers

     in the State of Texas and in this judicial District.

                                     JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and mobile applications) its

     services in the State of Texas and in this District. Defendant has purposefully and voluntarily

     made its infringing systems available to residents of this District and into the stream of

     commerce with the intention and expectation that they will be purchased and used by consumers

     in this District. On information and belief, Defendant fulfills millions of orders using the

     infringing systems and methods.

5.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas and specifically within this District, which is illustrated by the fact that

     Defendant has multiple retail stores located within this District.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           2
                Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 3 of 36




 See https://www.walgreens.com/storelocator/find.jsp?tab=store+locator&requestType=locator
 (as visited August 4, 2021)




 See https://www.walgreens.com/storelocator/find.jsp?tab=store+locator&requestType=locator
 (as visited August 4, 2021)

6.     Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

       §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

       business presence in this District.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          3
                 Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 4 of 36




                                         PATENTS-IN-SUIT

7.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

      ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

8.    The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

9.    The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

10.   The GGS Patents each include numerous claims defining distinct inventions.

11.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

12.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

      in Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

13.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).

14.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            4
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 5 of 36




      opening, a position, an assignment, a contract, and a project, and information regarding a job

      Search request, a processing device for processing information regarding the job Search request

      On a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an

      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

15.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry On an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

16.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             5
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 6 of 36




      the job search request, for generating a message containing information regarding a job opening,

      a position, an assignment, a contract, or a project, and for transmitting the message to the

      apparatus in response to the job search request; a receiver for receiving the message; and a

      display for displaying at least some of the information contained in the message. See Abstract,

      ’864 Patent.

17.   The ’000 Patent relates generally to an apparatus, including a memory which stores work

      schedule information or scheduling information for an employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer; a receiver which receives a first request

      to obtain work schedule information or scheduling information for the employer, hiring entity,

      individual, independent contractor, temporary worker, or freelancer, and the first request is

      received from a first communication device; a processing device, specially programmed for

      processing information contained in the first request, generates a first message containing the

      work schedule or scheduling information for the employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; and a transmitter for transmitting the first message

      to the first communication device or to a second communication device.              The apparatus

      processes information in a second request. Information contained in the second request is based

      on the work schedule information or the scheduling information contained in the first message.

      See Abstract, ’000 Patent.

18.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching Instacart.com was still several years away.

19.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              6
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 7 of 36




      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

20.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

21.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

22.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to

      one another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great

      expense.” ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the

      state of the art, and provide substantial cost savings to all parties. As explained, as of the date of

      invention, “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’,

      employment and/or career consultants, temporary employment agencies, personal agents,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                7
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 8 of 36




      personal managers, and/or other intermediaries, can be costly and can lead to job search efforts

      and/or recruitment efforts which may be limited in breadth and/or scope by the personal and/or

      individual contacts, limitations and/or constraints associated with the employment agency,

      recruiter, so-called ‘headhunter’, employment and/or career consultant, temporary employment

      agency, personal agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such,

      the inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-

      55.

23.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be

      constrained by limited personal contacts, geographical constraints, monetary constraints, and/or

      time constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the

      resources to conduct their own respective job searching efforts or recruitment efforts. The

      enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, may not be sufficient to overcome these limitations and/or constraints,

      particularly, if the respective employment agency or agencies, recruiter(s), so-called

      ‘headhunter(s)’, employment and/or career consultant(s), temporary employment agency or

      agencies, personal agent(s), personal manager(s) and/or other intermediary or intermediaries, are

      working with similar limitations and/or constraints.” Id. at 2:26-42. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for extensive personal contacts and geographical proximity are overcome.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           8
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 9 of 36




24.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered

      more difficult in instances when additional information may be requested by one or by both of

      the parties concerning a counterpart. This typically results in time delays and/or additional

      expense to the party having to comply with such a request.” Id. at 2:43-48. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for time-consuming delays is overcome.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and

      effort, and/or when the parties are not properly informed as to the needs and/or demands of a

      counterpart.   The needs and/or demands can include job description, job needs, project

      description, assignment description, salary, compensation, and/or other related information. The

      failure to pre-screen the parties and/or to conduct a dialog and/or initiate interviews and/or

      discussions when the parties may be so far apart regarding their respective needs, requests and/or

      expectations, for example, those involving job duties and/or salary, can result in wasted time and

      effort.” Id. at 2:49-61. As such, the inventions as claimed provide non-conventional solutions to

      the conventional problems of the day because the associated time and effort are reduced,

      resulting in more efficient processes and cost savings for all involved.

26.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            9
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 10 of 36




      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job

      search and/or recruitment effort. In some instances, once an initial interest is expressed, any

      confidentiality which may have existed may be lost for the remainder of the process.

      Sometimes, it may be desirable for an individual, an employer and/or hiring entity, to retain at

      least some level of confidentiality and/or anonymity further into the job search and/or

      recruitment process. In this manner, at least some confidentiality and/or anonymity can be

      preserved, especially if a deal between the parties is not ultimately reached.” Id. at 2:62-3:8. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the need for confidentiality in the process is enhanced. See id. at 6:59-65.

27.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

28.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

29.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              10
                Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 11 of 36




      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,

      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

30.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

31.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster,

      and CareerBuilder.

32.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

33.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            11
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 12 of 36




      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)

      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,

      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

34.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

35.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and

      IBM.

36.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

37.   After conducting a search for prior art during the examination of the ’864 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            12
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 13 of 36




      5,832,497, 11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi)

      5,884,272, 3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000,

      Hollingsworth; (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi)

      6.381,592, 4/2002, Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv)

      6,409,514, 6/2002, Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman;

      (xvii) 6,873,964, 3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347,

      12/2007, Joao; (xx) 7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.;

      (xxii) 2002/0002476 A1, 1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv)

      2005/0010467 A1, 1/2005, Dietz.

38.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

39.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster,

      HP, CareerBuilder, Microsoft, LinkedIn, and General Electric.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         13
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 14 of 36




40.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.

41.   After conducting a search for prior art during the examination of the ’000 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii)

      6,370,510, 4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and

      (vi) 2002/0120532 A1, 8/2002, McGovern.

42.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

43.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP,

      Yahoo!, Xerox, Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

44.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            14
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 15 of 36




      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations

      omitted).

                            THE ACCUSED INSTRUMENTALITIES

45.   On information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

      provides the Walgreens website (www.walgreens.com) and its ancillary sites and a Mobile

      Application, in the United States where customers can order groceries and other items online.

      Walgreens utilizes Instacart, via the Walgreens website, the Walgreens Mobile Application for

      Consumers (“Walgreens Consumer App”), and via Instacart’s website and Instacart’s ancillary

      sites (including Instacart’s various Mobile Applications) for same-day delivery of groceries and

      other items purchased by Walgreens customers. The Instacart apparatus comprises servers,

      hardware, software, and a collection of related and/or linked web pages and mobile applications

      for providing job search and/or recruitment services to individuals (including job seekers,

      contractors, and employers) in the United States. The Instacart system comprises an apparatus

      with multiple interconnected infrastructures that infringe the Asserted Patents. The public-facing

      aspect of the Instacart apparatus is the Instacart website, which is available at

      www.instacart.com, together with the associated Instacart Mobile Applications for Consumers

      and Drivers, respectively. The public-facing aspect of the Walgreens apparatus is the Walgreens

      website, which is available at www.walgreens.com, together with the associated Walgreens

      Consumer App. Collectively, all of the foregoing comprises the “Accused Instrumentalities.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           15
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 16 of 36




See https://news.walgreens.com/press-center/news/walgreens-launches-nationwide-rollout-of-same-day-
delivery-with-instacart.htm (as visited on August 4, 2021)




See https://news.walgreens.com/press-center/news/walgreens-launches-nationwide-rollout-of-same-day-
delivery-with-instacart.htm (as visited on August 4, 2021)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       16
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 17 of 36




Screenshot taken on August 4, 2021 of the Walgreens Consumer iOS App running on an iPhone 12 Pro
Max.




See https://www.walgreens.com/topic/store/same-day-
delivery.jsp?ban=dl_dlCB_08012021_Site_SameDayDelivery_FreeWYS40
(as visited on August 4, 2021)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     17
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 18 of 36




Screenshot taken on August 4, 2021 of the Instacart Consumer iOS App running on an iPhone 12 Pro
Max.



                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

46.    Plaintiff incorporates the above paragraphs by reference.

47.    Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

       service of this Original Complaint.

48.    On information and belief, Defendant owns and controls the operation of the Accused

       Instrumentalities and generates substantial financial revenues therefrom.

49.    On information and belief, Defendant has directly infringed and continues to directly infringe at

       least Claim 25 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale

       the Accused Instrumentalities.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           18
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 19 of 36




50.    The Accused Instrumentalities comprise an apparatus for providing recruitment information.

       The infringing apparatus comprises servers, hardware, software, and a collection of related

       and/or linked web pages and mobile applications for providing recruitment information and

       services to individuals (including individuals, independent contractors, temporary workers,

       and/or freelancers) in the United States.          On information and belief, the Accused

       Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

       but not limited to multiple data centers, including Amazon Web Services (“AWS”) data centers

       located across the United States.




See https://aws.amazon.com/solutions/case-studies/Instacart/ (as visited on August 3, 2021)




See https://aws.amazon.com/cloudfront/customers/ (as visited on August 3, 2021)



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         19
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 20 of 36




See https://aws.amazon.com/cloudfront/ (as visited on August 3, 2021)


51.    On information and belief, the Accused Instrumentalities comprise data centers housing memory

       devices, processing devices, receivers, and transmitters.




See https://aws.amazon.com/solutions/case-studies/Instacart/ (as visited on August 3, 2021)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       20
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 21 of 36




See https://aws.amazon.com/cloudfront/customers/ (as visited on August 3, 2021)




See https://aws.amazon.com/cloudfront/ (as visited on August 3, 2021)

52.    The Accused Instrumentalities comprise a memory device, which stores information regarding at

       least work schedule information and/or scheduling information for individual shoppers in the

       Instacart network, each of whom are, on information and belief, employed by Instacart as

       independent contractors.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       21
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 22 of 36




See https://shoppers.Instacart.com/role/full-service#role-description (as visited on August 3, 2021)




See https://shoppers.Instacart.com/role/full-service (as visited on August 14, 2020)

53.    The Accused Instrumentalities store work schedule information for each such shopper

       (independent contractor) by virtue of the Instacart Shopper App, which allows shoppers to set

       their availability for shopping gigs. Shoppers are notified of open delivery opportunities shortly

       before the shopper’s period of availability starts.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             22
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 23 of 36




See https://apps.apple.com/us/app/Instacart-shopper/id1454056744 (as visited on August 3, 2021)




See https://www.nerdwallet.com/article/finance/Instacart-shopper-make-money
(as visited on August 14, 2020)




See https://shoppers.Instacart.com/role/full-service (as visited on August 14, 2020)



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        23
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 24 of 36




54.    The Accused Instrumentalities comprise a receiver for receiving a first request from a

       communication device associated with a hiring entity (e.g., the user of the Instacart Mobile App

       for consumers (“Instacart Consumer App”), the user of the Instacart website at Instacart.com, the

       user of the Walgreens website at www.walgreens.com and/or the user of the Walgreens

       Consumer App. On information and belief, when a consumer seeks to place a grocery order

       using the Instacart app, Instacart website, Walgreens website, or Walgreens Consumer App, a

       first request is generated to obtain the work schedule information for the known available

       independent contractors (shoppers) in order to give users delivery time choices. If acceptable,

       the user has the option of choosing a delivery time, placing the order and completing the

       transaction.




See https://apps.apple.com/us/app/Instacart-groceries-delivery/id545599256
(as visited on August 3, 2021)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           24
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 25 of 36




See https://www.Instacart.com (as visited on August 3, 2021)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                  25
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 26 of 36




Screenshot taken on August 4, 2021 of the Instacart Consumer iOS App running on an iPhone 12 Pro
Max.




Screenshot taken on August 4, 2021 of the Instacart Consumer iOS App running on an iPhone 12 Pro
Max.

See also “How To Use Instacart To Have Groceries Delivered To Your Door,” available at
https://www.youtube.com/watch?v=f_Zb3pNaJDg


55.    The Accused Instrumentalities comprise a processing device for processing information

       contained in the first request, wherein the processing device generates a first message containing

       the at least one of work schedule information and scheduling information for the at least one of

       an individual, an independent contractor, a temporary worker, and a freelancer. See ¶ 54 above.

       A processing device is necessarily required to process the information contained in the first

       request that is generated by the Instacart Consumer App, the Instacart website, the Walgreens

       Consumer App or the Walgreens website and to send the scheduling information (“first




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            26
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 27 of 36




       message”) for available Instacart shoppers to Instacart Consumer App, the Instacart website, the

       Walgreens Consumer App or the Walgreens website.

56.    The Accused Instrumentalities comprise a transmitter for transmitting the first message to the

       first communication device. See ¶¶ 54 and 55 above. A transmitter is necessarily required to

       transmit the scheduling information (“first message”) for available Instacart shoppers to the

       Instacart Consumer App, the Instacart website, the Walgreens Consumer App or the Walgreens

       website.

57.    On information and belief, when a consumer submits a grocery order using the Accused

       Instrumentalities, the order comprises a second request to engage and obtain the Instacart

       shopper in the vicinity, and to thereafter receive delivery/status information. On information and

       belief, the Instacart shoppers are notified via “push notification” when a new grocery order

       (which Instacart calls a “batch”) is available for fulfillment. Shoppers are notified of available

       batches based on their proximity to the store that the consumer has ordered from. A batch is

       assigned to the first notified shopper that accepts the batch. The second request is confirmed,

       and the consumer is given real-time information regarding the shopper’s progress via the

       Instacart Consumer App, the Instacart website, the Walgreens Consumer App or the Walgreens

       website.

See “Instacart Shopper App Tutorial | Let’s Batch Together,” available at
https://www.youtube.com/watch?v=1jqRUrZnXLE (as visited on August 3, 2021)




See https://apps.apple.com/us/app/Instacart-grocery-deliveries/id545599256



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            27
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 28 of 36




58.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’194 Patent.

59.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                          COUNT II
                            Infringement of U.S. Patent No. 7,490,086

60.   Plaintiff incorporates the above paragraphs by reference.

61.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

62.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

63.   On information and belief, Defendant has directly infringed and continues to directly infringe at

      least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

64.   The Accused Instrumentalities comprise an apparatus comprising a memory device, a processing

      device, and a transmitter. The infringing apparatus comprises servers, hardware, software, and a

      collection of related and/or linked web pages and mobile applications for providing recruitment

      information and services to individuals (including individuals, independent contractors,

      temporary workers, and/or freelancers) in the United States. On information and belief, the

      Accused Instrumentalities comprise an apparatus with multiple interconnected infrastructures,

      including but not limited to multiple data centers, including Amazon Web Services (“AWS”)

      data centers located across the United States. See ¶ 50 above.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          28
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 29 of 36




65.   On information and belief, the Accused Instrumentalities comprises data centers housing

      memory devices, processing devices, receivers, and transmitters. See ¶ 51 above.

66.   The Accused Instrumentalities comprise a memory device, which stores information regarding

      at individuals available for applying for a job opportunity or hiring need. On information and

      belief, the Instacart memory device stores information concerning shoppers who are available

      and willing to accept assignments (called “batches” by Instacart).        Each such shopper, on

      information and belief, is employed by Instacart as an Independent Contractor and is retained by

      users of the Instacart apparatus to perform specific, defined tasks for the benefit of the user. See

      ¶ 52 above.

67.   The Accused Instrumentalities store work schedule information for each such shopper

      (independent contractor) by virtue of the Instacart Shopper App, which allows shoppers to set

      their availability for shopping gigs.    Shoppers are notified of open delivery opportunities

      (“batches”) shortly before the shopper’s period of availability starts. See ¶ 53 above.

68.   The Accused Instrumentalities comprise a processing device which automatically detects

      searching events, which occur when a user of the Instacart Consumer App, the Instacart website,

      the Walgreens Consumer App or the Walgreens website places a grocery order. Each such order

      comprises a job posting (“batch”) for Instacart shoppers, and otherwise comprises an event

      which creates an interest in an individual (the shopper) to seek and accept the position. See ¶¶ 52

      and 57 above.

69.   The Accused Instrumentalities comprise a processing device which generates a message

      containing information regarding the individual (including but not limited to, availability,

      proximity, acceptance, identity, photo, estimated time of arrival, and location. The message is




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             29
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 30 of 36




      transmitted to the user/consumer (employer or hiring entity) via the Instacart Consumer App, the

      Instacart website, the Walgreens Consumer App or the Walgreens website. See ¶ 54 above.

70.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’086 Patent.

71.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT III
                             Infringement of U.S. Patent No. 9,760,864

72.   Plaintiff incorporates the above paragraphs by reference.

73.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

74.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’864 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

75.   The Accused Instrumentalities comprise an apparatus comprising a memory device, a receiver, a

      processor, and a transmitter. The infringing apparatus comprises servers, hardware, software,

      and a collection of related and/or linked web pages and mobile applications for providing

      recruitment information and services to individuals (including individuals, independent

      contractors, temporary workers, and/or freelancers) in the United States. On information and

      belief, the Accused Instrumentalities comprise an apparatus with multiple interconnected

      infrastructures, including but not limited to multiple data centers, including Amazon Web

      Services (“AWS”) data centers located across the United States. See ¶ 50 above.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             30
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 31 of 36




76.   On information and belief, the Accused Instrumentalities comprises data centers housing

      memory devices, processing devices, receivers, and transmitters. See ¶ 51 above.

77.   The Accused Instrumentalities comprise a memory device or database, which stores at least work

      schedule information and/or scheduling information for individual shoppers, each of whom are,

      on information and belief, employed by Instacart as Independent Contractors. See ¶ 52 above.

78.   The Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Instacart Consumer

      App, the user of the Instacart website at Instacart.com, the user of the Walgreens website at

      www.walgreens.com and/or the user of the Walgreens Consumer App). On information and

      belief, when a consumer seeks to place a grocery order using the Instacart Consumer App, the

      Instacart website, the Walgreens Consumer App or the Walgreens website, a first request is

      generated to obtain the work schedule information for the known available independent

      contractors (shoppers) in order to give users delivery time choices. If acceptable, the user has the

      option of choosing a delivery time, placing the order and completing the transaction. See ¶ 54

      above.

79.   The Accused Instrumentalities comprise a processor associated with a website (the Walgreens or

      Instacart website) for processing information contained in the first request, and generating a first

      message containing the at least one of work schedule information and scheduling information for

      the individual, the independent contractor, the temporary worker, or the freelancer. See ¶ 55

      above. A processing device is necessarily required to process the information contained in the

      first request that is generated by the Instacart Consumer App, the Instacart website, the

      Walgreens Consumer App or the Walgreens website, and to send the scheduling information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             31
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 32 of 36




      (“first message”) for available Instacart Shoppers to the Instacart Consumer App, the Instacart

      website, the Walgreens Consumer App or the Walgreens website. See ¶ 54 above.

80.   The Accused Instrumentalities comprise a transmitter for transmitting the first message to the

      first communication device. See ¶¶ 54 and 55 above. A transmitter is necessarily required to

      transmit the scheduling information (“first message”) for available Instacart shoppers to the

      Instacart Consumer App, the Instacart website, the Walgreens Consumer App or the Walgreens

      website. See ¶ 56 above.

81.   On information and belief, when a consumer submits a grocery order using the Accused

      Instrumentalities, the order comprises a second request to engage and obtain the Instacart

      shopper in the vicinity, and to thereafter receive delivery/status information. On information and

      belief, the Instacart shoppers are notified via “push notification” when a new grocery order

      (which Instacart calls a “batch”) is available for fulfillment. Shoppers are notified of available

      batches based on their proximity to the store that the consumer has ordered from. A batch is

      assigned to the first notified shopper that accepts the batch. The second request is confirmed,

      and the consumer is given real-time information regarding the shopper’s progress via the

      Instacart Consumer App, the Instacart website, the Walgreens Consumer App or the Walgreens

      website. See ¶ 57 above.

82.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’864 Patent.

83.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           32
              Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 33 of 36




                                           COUNT IV
                            Infringement of U.S. Patent No. 10,096,000

84.   Plaintiff incorporates the above paragraphs by reference.

85.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

86.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’000 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

87.   The Accused Instrumentalities comprise an apparatus comprising a memory device, a receiver, a

      processing device, and a transmitter. The infringing apparatus comprises servers, hardware,

      software, and a collection of related and/or linked web pages and mobile applications for

      providing recruitment information and services to individuals (including individuals,

      independent contractors, temporary workers, and/or freelancers) in the United States.            On

      information and belief, the Accused Instrumentalities comprise an apparatus with multiple

      interconnected infrastructures, including but not limited to multiple data centers, including

      Amazon Web Services (“AWS”) data centers located across the United States. See ¶ 50 above.

88.   On information and belief, the Accused Instrumentalities comprise data centers housing memory

      devices, processing devices, receivers, and transmitters. See ¶ 51 above.

89.   The Accused Instrumentalities comprise a memory device or database, which stores at least work

      schedule information and/or scheduling information for individual shoppers in the Instacart

      network, each of whom are, on information and belief, employed by Instacart as independent

      contractors. See ¶ 52 above.

90.   The Accused Instrumentalities store work schedule information for each such shopper

      (independent contractor) by virtue of the Instacart Shopper App, which allows shoppers to set




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             33
               Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 34 of 36




      their availability for shopping gigs. Shoppers are notified of open delivery opportunities shortly

      before the shopper’s period of availability starts. See ¶ 53 above.

91.   The Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Instacart Mobile App

      for consumers and/or the user of the Instacart web page at Instacart.com). On information and

      belief, when a consumer seeks to place a grocery order using the Instacart Consumer App, the

      Instacart website, the Walgreens Consumer App or the Walgreens website, a first request is

      generated to obtain the work schedule information for the known available independent

      contractors (shoppers) in order to give users delivery time choices. If acceptable, the user has the

      option of choosing a delivery time, placing the order and completing the transaction. See ¶ 54

      above.

92.   On information and belief, when a consumer submits a grocery order using the Instacart

      Consumer App, the Instacart website, the Walgreens Consumer App or the Walgreens website,

      the order comprises a second request to engage and obtain the Instacart shopper in the vicinity,

      and to thereafter receive delivery/status information. On information and belief, the Instacart

      shoppers are notified via “push notification” when a new grocery order (which Instacart calls a

      “batch”) is available for fulfillment. Shoppers are notified of available batches based on their

      proximity to the store that the consumer has ordered from. A batch is assigned to the first

      notified shopper that accepts the batch. The second request is confirmed, and the consumer is

      given real-time information regarding the shopper’s progress via the Instacart Consumer App,

      the Instacart website, the Walgreens Consumer App or the Walgreens website. See ¶ 57 above.

93.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             34
                Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 35 of 36




       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’000 Patent.

94.    Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                       PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

               infringement of the Asserted Patents;

       3.      Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       4.      Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

       5.      Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                           JURY DEMAND

       GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             35
             Case 6:21-cv-00809 Document 1 Filed 08/05/21 Page 36 of 36




Dated: August 5, 2021                    Respectfully Submitted

                                         /s/ René A. Vazquez
                                         René A. Vazquez
                                         Virginia Bar No. 41988
                                         rvazquez@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Randall Garteiser
                                         rgarteiser@ghiplaw.com

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400

                                         ATTORNEYS FOR
                                         GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                36
